Citation Nr: 1143765	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-09 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for duodenal ulcer, currently rated as 20 percent disabling.

2.  Entitlement to service connection for a dental disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The Veteran served on active duty from January 1955 to December 1957. 

This case is before the Board of Veterans' Appeals (Board) on appeal from February 2008 and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims are decided. 

Duodenal Ulcer

The Veteran indicated in a March 2008 VA Form 9 that he receives disability benefits from the Social Security Administration (SSA).  The record does not reflect that either the adjudicatory documents for the grant of those benefits or the treatment records procured by the SSA have been associated with the claims file.  Thus, records from that agency should be obtained on remand.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

In a May 2008 statement, the Veteran reported that he underwent an upper GI study at the Dorn VA Medical Center in May 2008.  The report of this upper GI study and all other outstanding treatment records should be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Moreover, the Veteran's most recent medical examination to determine the current degree of severity of his ulcer was performed in October 2007.  In October 2011 argument submitted to the Board, the Veteran's representative asserted that the examination was outdated and the Veteran's disability was worse, and expressed dissatisfaction with the adequacy and accuracy of the 2007 examination report.  In light of these contentions, the Board has determined that the Veteran should be afforded another VA examination to determine the current degree of severity of his duodenal ulcer. 

Finally, although the Veteran was sent notice letters in 2007, there is nothing in the record that satisfies the notification requirements of the VCAA and the implementing regulations. 

Dental Disability

One of the matters the Board must address is which issue or issues are properly before the Board.  An appeal to the Board is initiated by a Notice of Disagreement (NOD) and completed by a substantive appeal after a Statement of the Case (SOC) is furnished.  In essence, the following sequence is required: There must be a decision by the RO; the claimant must timely express disagreement with the decision; VA must respond by issuing an SOC; and finally the claimant, after receiving the SOC, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203. 

In August 2008, the Veteran was denied service connection for a dental disability.  He submitted a timely NOD in September 2008.  The RO has not provided the veteran with an SOC in response to this notice of disagreement.  Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should issue an appropriate SOC in the matter of entitlement to service connection for a dental disability.  The Veteran must be informed of the requirements to perfect his appeal.  If the appeal is perfected, the RO or the AMC should ensure that any indicated development is completed before the case is returned to the Board. 

2.  With respect to the claim of entitlement to an increased rating for duodenal ulcer, the RO or the AMC should send the Veteran a letter providing the notice required under 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

3.  The RO or the AMC should obtain from the SSA a copy of the Veteran's award of Social Security disability benefits and copies of the records upon which the award was based. 

4.  The RO or the AMC should undertake appropriate development to obtain any other outstanding medical records pertaining to treatment or examination of the Veteran's service-connected ulcer during the period of this claim.  In particular the RO or the AMC should obtain and associate with the claims file any outstanding medical records (including a May 2008 upper GI report) from the Dorn VA Medical Center. 

5.  Then, the RO or the AMC should arrange for the Veteran to be afforded a VA examination in order to ascertain the current severity of his service-connected ulcer.  The claims files must be made available to and reviewed by the examiner, and the examiner should indicate in the report that the files were reviewed. 

All appropriate diagnostics should be accomplished, and all clinical findings should be reported in detail.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes. 

6.  The RO or the AMC should undertake any additional development it determines to be warranted. 

7.  Then, the RO or the AMC should readjudicate the increased rating issue in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

